TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00575-CR
                                      NO. 03-05-00576-CR



                               Marvin Wayne Carter, Appellant

                                                v.

                                  The State of Texas, Appellee




      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
       NOS. 57670 & 57671, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant Marvin Wayne Carter pleaded guilty to two indictments accusing him of

felony driving while intoxicated. See Tex. Pen. Code Ann. § 49.04(a) (West 2003), § 49.09(b)(2)

(West Supp. 2005). The district court adjudged him guilty and assessed punishment in each cause

at ten years’ imprisonment.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). Appellant received a copy of counsel’s brief and was advised of his right to

examine the appellate record and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the records and counsel’s brief and agree that the appeals are

frivolous and without merit. We find nothing in the records that might arguably support the appeals.

Counsel’s motions to withdraw are granted.

               The judgments of conviction are affirmed.




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices B. A. Smith, Patterson and Puryear

Affirmed

Filed: January 12, 2006

Do Not Publish




                                                 2